Title: The Massachusetts Council to the American Commissioners, 5 January 1779
From: Massachusetts Council
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
Council Chamber Boston January 5th. 1779
The Marquis De La Fayette having taken leave of this Board, being soon to embark for France, We take this opportunity in justice to his Merit to express our high sense of that Gentlemans Attachment to the American Cause. His exertions & bravery in the Field do him great Honor, which we doubt not the whole Continent have a grateful Sense of, & the prospect of further Services from that Gentleman affords great Pleasure to this State in particular & the United States in general— In behalf of the Council I am, Gentn. With great Respect Your most Obdt. Hble Servt
Jer: PowellPresident
State of Massachusetts Bay—The Honble Benja: Franklin Arthur Lee & John Adams Esqrs.
 
Addressed: The Honble Benjn. Franklin, Arthur Lee & John Adams Esqrs / Commissioners from the United States of America at the Court / of France— / Paris—
Endorsed by Franklin: Council Massachusetts Recommendation of Marquis de la Fayette.
